Citation Nr: 0218608	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a right knee disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Evaluation of left ear hearing loss disability, 
currently evaluated as noncompensable.

5.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities.

(The issues of entitlement to service connection for right 
ear hearing loss, back disorder, bilateral hip disorder, 
and a nervous disorder secondary to service connected 
disorders will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 

INTRODUCTION

The veteran served on active duty from July 1943 to 
September 1946 and from June 1947 to April 1966.  The 
veteran retired after 21 years of active service.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, 
among other issues, determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a right knee disorder. The veteran 
requested a personal hearing, but he withdrew his request 
in September 2001.

The Board is undertaking additional development on the 
issues of service connection for a right ear hearing loss, 
back disorder, bilateral hip disorder, and a nervous 
disorder secondary to service connected disorders pursuant 
to authority granted by  38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  

The issue of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable service connected 
disabilities is deferred pending adjudication of the other 
issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified 
him of the information and evidence necessary to 
substantiate his claims.

2.  The RO denied entitlement to service connection a 
right knee disorder in a  November 1975 rating decision. 
The veteran was notified of that decision, and of his 
appellate rights and procedures in December 1975.  The 
veteran not did file a notice of disagreement within the 
time period for such action.

3.  The additional evidence received since the November 
1975 rating decision is new, relevant, and directly 
relates to the claim of service connection for right knee 
disorder.

4.  There is no competent medical evidence of record 
relating the veteran's current right knee disorder to any 
disease or injury which occurred during active military 
service.

5.  There is no competent medical evidence of record 
relating the veteran's current left knee disorder to any 
disease or injury which occurred during active military 
service.

6.  The findings on the VA audiology and audiometric 
examinations in February 2002 are consistent with a level 
I hearing acuity in the veteran's nonservice- connected 
right ear and a level V hearing acuity in the service-
connected left ear.



CONCLUSIONS OF LAW

1.  The November 1975 rating decision denying entitlement 
to service connection for a right knee disorder is final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for a right knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 
et. seq., 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2002).

3. The veteran's right knee disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  The veteran's left knee disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

5.  The criteria for a compensable rating for defective 
hearing of the left ear are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.86 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The RO denied service connection for a right knee disorder 
in November 1975, on the basis that although there were 
right knee complaints in service, there was no diagnosis 
during or subsequent to service of a chronic right knee 
disorder.  The veteran was notified of this decision and 
his procedural and appellate rights by a December 1975 
letter; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  
However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 
145 (1991).  The U.S. Court of Appeals for Veterans Claims 
(CAVC) has held that, when determining whether additional 
evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as the veteran's 
claim to reopen was filed in November 1999.

The Board observes that the RO, in its May 2000 rating 
decision, denied this issue as not new and material.  The 
Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen 
the claim, regardless of what the RO may have determined 
in this regard and regardless of whether the RO failed to 
address this preliminary issue entirely.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the November 1975 
decision includes service medical records, which reflect 
that the veteran was seen on multiple occasions in service 
for knee complaints with normal X-rays, but no diagnosis 
of a knee disorder was provided.  An August 1975 VA 
examination report noted the veteran's complaints of knee 
pain since service, but there was no diagnosis of a right 
knee disorder.  The evidence in support of the application 
to reopen the claim include military medical records from 
1983 to 2000 showing complaints of right knee pain and 
diagnoses of right knee degenerative joint disease, a 
December 1992 operative report showing right arthroscopy, 
and a January 2001 VA examination report and opinion 
showing degenerative joint disease of the right knee.  
Such evidence is both new and material, and serves to 
reopen the claim.  38 C.F.R. § 3.156(a).  The claim having 
been reopened, the merits will be addressed in the 
decision that follows. 

II.  Service connection

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); see 38 C.F.R. § 3.303 (2002).  For the showing of 
chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

As noted previously, service medical records reveal that 
the veteran complained of knee pain during service, but x-
rays were negative.  There was no diagnosis of any knee 
disorder in service or at separation.   Moreover, an 
August 1975 VA examination noted the veteran's complaints 
of constant right knee pain.  However, on examination, the 
examiner noted that physical findings, including range of 
motion from 12 degrees to 140 degrees and no lateral 
instability, were minimal compared to subjective 
complaints.  There was no diagnosis of a right or left 
knee disability.  

Military medical records dated from 1983 to 2000 indicate 
that the veteran was initially seen in January 1983 
complaining of knee pain.  Diagnoses over the years 
included right knee arthralgia, patellofemoral syndrome of 
the knees, arthritis of the knees, osteoarthritis, and 
degenerative joint disease of the both knees.  The records 
reveal that the veteran underwent right knee arthroscopy 
in December 1992 which revealed degenerative medial 
meniscus tear and grade IV chondromalacia patella and 
medial femoral condyle.  The records do not indicate that 
the veteran related either of his knee problem to service.  
Moreover, there is no professional medical opinion 
relating the veteran's bilateral knee disorder to service.

A January 2001 VA examination report noted the veteran's 
complaints of knee pain since prior to separation from 
service.  The veteran reported continued knee pain with 
subsequent treatment for arthritis of the knee to include 
arthroscopy of the right knee.  Flexion of the right knee 
was 0 to 110 degrees without objective evidence of pain on 
motion.  Positive patellar grinding was noted.  The 
diagnoses included status post arthroscopic right knee 
surgery, degenerative joint disease of the knees, and 
chondromalacia patella of the knees.  The examiner noted 
that he reviewed the veteran's claims folder.  The 
examiner opined that degenerative joint disease of the 
knee is not secondary to knee pains during service.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There 
is no evidence of record indicating that the veteran has 
specialized medical training so as to be competent to 
render a medical opinion.

The evidence of record reveals that although there was 
complaints of knee pain in service, there was no diagnoses 
of any knee disorder during service or at his retirement 
examination in 1966.  There is nothing to indicate that 
the veteran's knee pain during service was anything other 
than an acute and transitory condition.  Moreover, the 
record does not contain findings or diagnoses of right or 
left knee complaints until the mid 1980's, more than 15 
years after service.  Additionally, multiple physicians in 
both military facility and VA facilities have treated the 
veteran, and have not related the veteran's current 
bilateral knee disability to his service.  Moreover, in 
January 2001, a VA orthopedic examiner, after reviewing 
the veteran the veteran's claims folder and examining the 
veteran, opined that the veteran's degenerative joint 
disease of the knees was not related to his knee pain in 
service. 

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is 
against entitlement to service connection for right and 
left knee disorders.  Accordingly, the claim for service 
connection is denied.  Because the evidence is not in 
relative equipoise, the benefit of the doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Rating, Left Ear Hearing Loss

Service medical records contain a May 1962 audiological 
examination, revealing the veteran's hearing was 
manifested by an average pure tone threshold loss, in 
decibels, of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
20
LEFT
25
20
20
N/A
45



In a May 1964 reenlistment audiological examination, the 
veteran's bilateral hearing was manifested by an 
average pure tone threshold loss, in decibels, of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
20
30

At a February 1966 audiological examination prior to 
retirement, the veteran's bilateral hearing was manifested 
by an average pure tone threshold loss, in decibels, of:   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

45

The impression was sensorineural hearing loss in the left 
ear. 

Post service medical records first reveal hearing loss in 
a July 1999 VA audiological evaluation.  The veteran's 
bilateral hearing (bone conduction) was manifested by an 
average pure tone threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
50
LEFT
20
35
50
60
60

The average decibel loss for the left ear was 53.  Speech 
recognition ability was 92 percent for both ears.

The veteran filed a claim for service connection for 
bilateral hearing loss in November 1999.  In a May 2000 
rating decision, the RO granted service connection for a 
left ear hearing loss and assigned a noncompensable 
rating.

In a February 2002 VA audiological examination, the 
veteran's bilateral hearing was manifested by an 
average pure tone threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
55
60
LEFT
20
35
60
70
70

The average decibel loss was 45 for the right ear and 59 
for the left ear, and speech recognition ability was 78 
percent for the right ear and 70 percent for the left ear.

The diagnosis was left ear hearing within normal limits at 
500hz and mild to moderate severe sensorineural hearing 
loss from 1000hz to 4000hz.  Significantly reduced speech 
recognition ability.  Normal middle ear function.

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2002). Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a compensable rating was 
warranted for any period of time during the pendency of 
his claim. Fenderson v. West, 12 Vet.App. 119 (1999).

Before specifically addressing the question of the 
propriety of the noncompensable rating assigned to the 
service-connected left ear hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed effective June 
10, 1999. 38 C.F.R. §§ 4.85, 4.86 (2002).  As the veteran 
filed his claim in November 1999, after the subsequent 
change in the law, only the new criteria need be 
considered in evaluating the veteran's claim.  

For informational purposes, according to the criteria in 
effect prior to June 10, 1999, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
the organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992). The 
provisions of 38 C.F.R. § 4.85 established eleven auditory 
acuity levels from I to XI. Tables VI and VII as set forth 
in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to 
be used to assign a rating based on puretone averages. 38 
C.F.R. § 4.85(c).

The new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing; however, new instructions have 
added guidance for cases which involve exceptional 
patterns of hearing impairment.  In particular, the new 
schedular criteria stipulates that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2002).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b) (2002).

Throughout the current appeal, the veteran has asserted 
that his service-connected left ear hearing loss is more 
severe than the current noncompensable rating indicates.  
Such descriptions are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).   However, 
the veteran's descriptions of his service-connected left 
ear hearing loss must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

The February 2002 VA audiological examination revealed 
puretone thresholds of 35, 60, 70, and 70 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 59 
decibels for his left ear. Additionally, the veteran had a 
speech discrimination scores of 70 in his left ear. 
Applying 38 C.F.R. § 4.85, Table VI  to these results, the 
veteran has a numeric designation of I for his right ear 
and V for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII does not result in findings that warrant a 
compensable rating for the veteran's service-connected 
left hearing loss.  As  previously noted the current 
rating instructions have added guidance for cases which 
involve exceptional patterns of hearing impairment. See 38 
C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  
Significantly, however, the February 2002 VA audiological 
examination does not provide findings that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more or that 
the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa (whichever results in the 
higher numeral) is not appropriate. See 38 C.F.R. § 4.86 
(2002).

The Board concludes, therefore, that the preponderance of 
the evidence is against the veteran's claim of entitlement 
to a compensable schedular disability evaluation for his 
service-connected left ear hearing loss.  In addition, the 
Board concludes, for the reasons set out above, that a 
compensable schedular rating for the veteran's left ear 
hearing loss is not warranted at any time during the 
current appeal.  See Fenderson, supra.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1) 
(2002). Here, the determined that referral for extra-
schedular consideration was not warranted. The Board 
agrees.

In this regard, the Board notes that the schedular 
evaluation in this case is not inadequate.  In particular, 
a compensable schedular rating is provided for the 
veteran's service-connected left ear hearing loss under 38 
C.F.R. § 4.85, Table VI, Table VIa, Table VII, and § 4.86 
(2002), but the medical evidence supporting such a higher 
rating is not present in this case.  Second, the Board 
finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record 
that the veteran has required any recent hospitalization 
for his service-connected left ear hearing loss.  Also, 
the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.

IV.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  

First, VA has a duty to provide an appropriate claim form 
and to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue 
as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate his claim by the June 2001 statement of the 
case and the April 2002 supplemental statement of the 
case.  In particular, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran 
provided authorizations and the private medical records 
were obtained.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence. Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO has secured the veteran's service medical records and 
his military clinical records.  The veteran was offered 
the opportunity to submit additional evidence in support 
of his claim.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).



ORDER

Service connection for a right knee disorder is denied.  
Service connection for a left knee disorder is denied.  A 
compensable rating for service-connected defective hearing 
of the left ear is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

